DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 – 11 and 13 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the prior art does not disclose the trailer coupler as claimed further wherein there is an adapter configured to operably couple with the shaft to form a gimbaled relationship between the towing vehicle and a trailer.  Claims 9 – 11 and 13 – 20 depend from claim 8, and therefore, are also allowed.

Regarding claim 21, the prior art does not disclose a 5th wheel hitch for a towing vehicle, the 5th wheel hitch comprising:  an adapter configured to be mechanically coupled with the shaft and a towball when the 5th wheel hitch is coupled to the towing vehicle and a trailer, said adapter configured to form a gimbaled relationship between the towing vehicle and the trailer an uncoupling mechanism configured to release the mechanical coupling to detach said trailer from said towing vehicle.  Claims 22 – 27 depend from claim 21, and therefore, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611             



/TONY H WINNER/Primary Examiner, Art Unit 3611